DETAILED ACTION
This office action is response to 07/26/2021. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Allowable Subject Matter
2.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
3.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 18, the prior art of record, specifically Miskin (US 2019/0350053 A1) teaches a apparatus comprising: an LED circuit having at least one LED, wherein the at least one LED is an organic LED; a data communications circuit having an antenna, wherein the data communication circuit is configured to transmit or receive data signals, and wherein the antenna is configured to transmit or receive alternating signals (Fig. 1, Abstract).
Prior art of record, Das (US 20200375002  A1) teaches a method for driving light emitting diodes (LEDs), comprising: receiving an alternating current input; producing a DC current having a voltage with an AC-DC boost stage, having a frequency operation and a maximum load, and a set of switches controlled in dependence on the voltage to limit a peak LED current, (Fig. 2A,  and paragraph 029-030).
However, the prior arts of record fail to teach, make obvious, or suggest, a method comprising:capacitor (RC) sensor circuit of an electronic device to a drivevoltage using a representative copy of a current;determining a first sample voltage by sampling a first representative voltagegenerated at the RC sensor circuit,  with the representati

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MIRZA F ALAM/Primary Examiner, Art Unit 2689